Case: 11-30238     Document: 00511777160         Page: 1     Date Filed: 03/05/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           March 5, 2012

                                     No. 11-30238                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee
v.

CASEY JACKSON,

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 1:07-CR-10024-1


Before BENAVIDES, STEWART and CLEMENT, Circuit Judges.
PER CURIAM:*
        In this case, Defendant-Appellant Casey Jackson appeals his conviction
on the grounds that the district court denied him a fair competency hearing by
refusing defense counsel’s request to have an attorney appointed to the panel of
experts charged with evaluating whether Jackson was competent to assist in his
defense. Because we find that the district court properly evaluated Jackson’s
competency, we AFFIRM.


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30238    Document: 00511777160      Page: 2    Date Filed: 03/05/2012



                                  No. 11-30238

                    FACTUAL AND PROCEDURAL BACKGROUND
      Jackson was an inmate at the United States Penitentiary, Pollock,
Louisiana on November 1, 2006 when he punched Officer Bobby Ramos, a guard
at the prison. On that day, Officer Ramos ordered Jackson to take off his boots
because he did not clear the metal detector at the entrance to the east corridor
of the prison. Jackson protested, and insisted on speaking with Lt. Mike Taylor.
After the conversation, Jackson took off his boots and proceeded through the
metal detector. When Officer Ramos inspected the boots for contraband, Jackson
became agitated and told Officer Ramos, “You’re going to get yours.” Officer
Ramos, along with several other corrections officers, then escorted Jackson up
the east corridor. Along the way, Jackson asked to see the captain, but the
officers denied his request. He subsequently attempted to veer away through
the door into the cafeteria, which led to the captain’s area. As the officers tried
to direct Jackson away from the door, he punched Officer Ramos in the face,
injuring his left eye and nose.
      Jackson was charged with assaulting a government employee, in violation
of 18 U.S.C. § 111. In the time leading up to his trial, he wrote numerous letters
to both the district and magistrate judges, as well as his attorney. The district
court conducted a hearing as a result of these letters, after which it sua sponte
ordered that Jackson undergo a competency evaluation by an examiner
designated by the Bureau of Prisons, pursuant to 18 U.S.C. § 4241.1 Dr. Jason
Dana, the psychologist who examined Jackson, submitted a report indicating
that Jackson has an anti-social personality disorder, and he “presents a
significant challenge to any lawyer attempting to work with him in the
development of a defense.” However, Dr. Dana stated that Jackson does not
appear to have a severe mental illness or cognitive defect, and that “his ability

      1
        18 U.S.C. § 4241 sets out the procedure for determining a defendant’s mental
competency to stand trial.

                                         2
   Case: 11-30238    Document: 00511777160      Page: 3   Date Filed: 03/05/2012



                                  No. 11-30238

to understand the legal proceedings and to properly assist his counsel do not
appear to be noticeably impaired.”
      After receiving Dr. Dana’s evaluation, the court ordered that the
magistrate judge conduct a competency hearing as to Jackson. At the hearing,
defense counsel requested that the court appoint a competency panel to evaluate
Jackson, consisting of an independent psychologist and a criminal defense
attorney.   The magistrate judge then appointed Dr. John Simoneaux, a
psychologist, to perform a sanity/competency evaluation of Jackson, but did not
appoint a defense attorney to be part of the process. Dr. Simoneaux filed an
initial report after meeting with Jackson for two hours at an office in the prison.
This initial report indicated that, without further information, Dr. Simoneaux
could not render a definitive evaluation, but he found that Jackson’s ability to
assist his defense counsel was “much more impaired” than his ability to
understand his legal rights and the consequences of conviction. However, Dr.
Simoneaux later filed a supplemental report after he had the opportunity to
review additional materials, such as an evaluation of Jackson by Jim Womack,
Ph.D., an extensive report by a probation officer, and Dr. Dana’s psychological
evaluation of Jackson. In his supplemental report, Dr. Simoneaux concluded
that the history supported a finding that Jackson may be malingering a mental
illness. Dr. Simoneaux stated that Jackson’s history seemed to suggest that he
“did not suffer from a mental disease or defect at the time of the alleged offense
that would have affected his ability to appreciate or be aware of the wrongness
of his acts.” Dr. Simoneaux also found that Jackson “is not suffering from a
significant mental disease or defect that would materially affect his ability to
understand his legal situation or to assist counsel in preparing a defense.”
      The magistrate judge conducted a second competency hearing after
receiving Dr. Simoneaux’s reports. The magistrate judge recommended that
Jackson be found competent to stand trial, to understand the nature and the

                                        3
   Case: 11-30238      Document: 00511777160        Page: 4     Date Filed: 03/05/2012



                                     No. 11-30238

consequences of the proceedings against him, and to assist in his defense.
Defense counsel objected to the magistrate judge’s report and recommendation,
both on the basis of its legal and factual findings, and because the court had not
appointed a defense attorney to the evaluation panel.               The district court,
however, overruled the objections, and after a de novo review of the record,
concluded by a preponderance of the evidence that Jackson was competent to
stand trial and assist in his defense.
                                       ANALYSIS
       A defendant is competent to stand trial if “he has sufficient present ability
to consult with his lawyer with a reasonable degree of rational understanding,”
and if “he has a rational as well as factual understanding of the proceedings
against him.” Dusky v. United States, 362 U.S. 402, 402 (1960). “A district
court’s determination of competency to stand trial may not be set aside on review
unless it is clearly arbitrary or unwarranted.” United States v. Hayes, 589 F.2d
811, 822 (5th Cir. 1979). This is “a species of clear error review,” and it “requires
us to re-analyze the facts and take a hard look at the trial judge’s ultimate
conclusion.” United States v. Joseph, 333 F.3d 587, 589 (5th Cir. 2003) (quoting
United States v. Doke, 171 F.3d 240, 247 (5th Cir. 1999)).
       Here, Jackson contends that the district court is required to provide a
defendant with a fair competency hearing, and that by not granting defense
counsel’s request to include a defense attorney on the panel evaluating Jackson’s
competency, the hearing held by the district court was inherently unfair.
However, Jackson cites no authority in support of the premise that it is clear
error for a district court not to include an attorney on the panel of experts
conducting a competency assessment.2


      2
        Jackson quotes the Supreme Court’s statement that “defense counsel will often have
the best-informed view of the defendant’s ability to participate in his defense.” Medina v.
California, 505 U.S. 437, 450 (1992). However, the Court in Medina was discussing a state’s

                                            4
   Case: 11-30238      Document: 00511777160        Page: 5    Date Filed: 03/05/2012



                                     No. 11-30238

      By statute, all that is required of a district court is that it grant a motion
for a competency hearing “if there is reasonable cause to believe that the
defendant may presently be suffering from a mental disease or defect rendering
him mentally incompetent to the extent that he is unable to understand the
nature and consequences of the proceedings against him or to assist properly in
his defense.” 18 U.S.C. § 4241(a). Whether to even order a psychiatric or
psychological examination of the defendant prior to the hearing is left to the
discretion of the district court. § 4241(b) (“Prior to the date of the hearing, the
court may order that a psychiatric or psychological examination of the defendant
be conducted, and that a psychiatric or psychological report be filed with the
court[.]” (emphasis added)).       The district court in Jackson’s case held one
competency hearing, and then at defense counsel’s request ordered a second
hearing, and also agreed to have a different, independent expert complete a
second psychological evaluation of Jackson. Rather than deny Jackson a fair
hearing, we find that the district court made a substantial effort to ensure that
it rendered a fair and well-founded competency determination.
                                     CONCLUSION
      Jackson admits that, “[g]iven the ultimate opinions of the two mental
health professionals, the district court’s finding of competency is obviously
beyond serious review in this Court.” We agree, and accordingly AFFIRM the
district court’s finding that Jackson was competent to stand trial.




allocation of the burden of proof in competency hearings, and not a court’s appointment of
experts.

                                            5